Citation Nr: 1420407	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable initial rating for diverticulitis with evidence of inflammatory bowel disease (colitis of sigmoid colon) prior to April 27, 2010, an initial rating greater than 10 percent from April 27, 2010 through March 11, 2012, and greater than 30 percent from March 12, 2012.

2.  Entitlement to a higher initial rating for cervical degenerative joint disease, greater than 10 percent prior to April 27, 2010, greater than 30 percent from April 27, 2010 through March 11, 2012, and greater than 10 percent from March 12, 2012.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1977 through February 1978, from March 1983 through May 1989, and from January 2003 through October 2005.
      
This matter comes before the Board of Veterans' Appeals (Board) initially on appeal from a decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia in November 2006 which granted service connection for the above indicated disabilities and assigned initial ratings.  The Veteran appealed the initial ratings assigned in this decision and, following the issuance of additional RO decisions in November 2011 and August 2012, the matters are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include numerous relevant VA treatment records and records of correspondence, and these documents have been considered as part of the present appeals.  

With regard to the issue of entitlement to a higher initial evaluation for tinnitus, this matter is not before the Board.  In the November 2006 RO decision on appeal, the Veteran was granted service connection for tinnitus and assigned a 10 percent evaluation - the maximum schedular evaluation available.  The Veteran appealed from this rating, and in a March 2010 VA From-9 he perfected his appeal to the Board.

In August 2012, in response to newly added evidence, the RO issued a supplemental statement of the case.  The Veteran responded to the supplemental statement of the case with an August 2012 statement specifically identifying that the only ratings he was appealing were those regarding the neck, diverticulitis, and bilateral hearing loss.  In effect, the Veteran withdrew his appeal for a higher initial evaluation for tinnitus prior to certification to the Board in October 2012.  While the RO included the issue on its August 2012 certification of appeals, the Board finds that the appeal was effectively discontinued prior to certification to the Board.

Accordingly, the Board does not have jurisdiction over the issue of entitlement to a higher initial rating for tinnitus, as this issue is not on appeal now, and was not on appeal when certified to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2013, a notice from the US Social Security Administration (SSA), Office of Disability Adjudication and Review was associated with the Veteran's claims file.  The letter indicated that SSA had made a "fully favorable decision" on a claim submitted by the Veteran.  Unfortunately, it is unclear either from the letter, or the Veteran's correspondence with VA, what the SSA decision pertained to, and review of the evidence at hand shows that that SSA records have not been acquired or associated with the Veteran's claims file.  

	(CONTINUED ON NEXT PAGE)


The Board recognizes that the Veteran's claim has been on appeal since 2005.  Regrettable, however, the omission of potentially relevant records, particularly those in the possession of another federal government agency, necessitates that all claims must be returned for additional development.  Thus, an effort must be made to locate and associated any relevant SSA records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and attempt to obtain records relating to Social Security Administration benefits awarded to the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Associate with the claims file all relevant VA treatment records, newer than January 2014, which are not already associated with the claims file.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the issues of entitlement to higher initial ratings for diverticulitis, cervical degenerative joint disease, and bilateral hearing loss.   If any portion of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



